Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 was filed before the mailing date of the Non-Final Rejection on 10/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12 are deemed to be allowable over the prior art as neither Jeon (US 20130024912 A1) nor Ye (US 20110026778 A1) nor Caliendo Jr. et al. (US 20160062984 A1) hereinafter Caliendo, nor Pattabhiraman et al. (US 20080133677 A1) hereinafter Patta nor Zhang et al. (US 20170034097 A1) nor the combination, either teach or suggest the limitations of the independent claims.
More specifically none of the above recited prior art either teach or suggest “identify at least one object in the target image by performing an image analysis of the target image, identify relation information from a plurality of relations based on the at least one identified object of in the target image, each relation of the plurality of relations including a different relation between the user of the electronic device and one or more target objects, determine at least one target member from a plurality of target 
Jeon teaches [0024-0032 and Fig 2] teach that a user can update their profile picture, and transmit a request to a second user device to update the profile picture in the contact information. More specifically [0027] In step 205, the terminal A 210 updates the sharing information. For example, the sharing information can include at least one of a phrase or an icon indicating the user status, a profile picture, and an introduction phrase in the profile. For example, the sharing information can be updated when the user registers a new profile picture, changes the introduction phrase, or changes the status icon, or when the status icon is changed as a certain condition is satisfied in the event manner, and [0031] In step 213, the terminal B 220 updates the information of the terminal A 210. That is, the terminal B 220 restores the sharing information by decoding the file without checking the user acceptance command, and then stores the restored information. Hence, the user of the terminal B 220 can use the updated information of the user of the terminal A 210. Jeon further  teaches monitor a trigger for sharing a profile image of a user of the electronic device, ([0020, 0023, 0027, 0030-0031] changing (trigger and selecting; if the change is detected by the device then according to the specification is equivalent to monitor) by the user of terminal A 210 the profile picture of the terminal A) in response to monitoring the trigger, obtain a target image corresponding to the trigger, ([0020, 0023, 0027, 0030-0031] if the profile image was changed then the it was obtained, in response to the command to change the profile image and the selected image by the user is the target image)
Jeon is different in that Jeon does not disclose the facial recognition and relation information and therefore does not disclose “identify at least one object in the target image by performing an image 
Ye teaches identify at least one object (people) in the target image by performing an image analysis of the target image, (0006-0007; using facial recognition to analyze the image to identify people in the image (equivalent to identify at least one object by performing an image analysis of the target image) identify relation (identify a contact) information from a plurality of relations (from a plurality of contacts) based on the identified object in the target image, [0006-0007] associating the image with a contact in the users contact list based on facial recognition (equivalent to identify relation information based on the identified object)) each relation (contact) of the plurality of relations (plurality of contacts) including a different relation between the user of the electronic device and one or more target objects, (0006-0007; 0028; and where the contacts include friend and family equivalent to plurality of relations, and the relations being different in associating the facial recognition (target object) of the user and the contact (relation)) determine at least one target member (person in the image) from a plurality of target members (plurality of people in the image) based on the identified relation information, (0035-0036; identifying contact information (equivalent to determine at least one target based on the relation information) based on the identified persons in the image, and contact image data (equivalent to determine at least one target member)) wherein the determined at least one target Response to OA dated 10/09/2020member (wherein the contact) is associated with the identified relation information (contact information) and is only a portion of the plurality of target members (since its only one contact from all the contacts, then it is a portion of the target members), (0034-0036; identifying a contact using contact list information (equivalent to determine at least one target based on the relation information) based on the identified persons in the image, and contact image data)
Ye teaches the identifying on one target member based on the identified relation information but does not teach for sharing the target image as a profile image of the user of the electronic device and therefore does not disclose “determine at least one target member from a plurality of target members for sharing the target image as a profile image of the user of the electronic device based on the identified relation information, wherein the determined at least one target Response to OA dated 10/09/2020member is associated with the identified relation information and is only a portion of the plurality of target members, share the target image with at least one external device corresponding to the at least one target member, and transmit, to the at least one external device, a request to change an existing profile image of the user of the electronic device configured in the at least one external device into the shared target image”.
Caliendo teaches identify the at least one member as a sharing target member for the sharing of the image ([0058] using facial recognition to identify a contact in the users contact list (equivalent to identified member), and recommend the identified user a potential recipient (equivalent to a sharing target member) for sharing the image) wherein the processor is configured to: identify a group to which the at least one member corresponding to the at least one object belongs in the contact list, and identify members belonging to the group as the sharing target member ([0058] using facial recognition to identify a contact (member) in the users contact list (equivalent to group), the contact list is searched through based on facial recognition and therefore the other users of the contact list are identified (equivalent to identify members belonging to the group as the sharing target member)) and identifying the identified member as a sharing target member for the sharing of the image, ([0058] using facial recognition to identify a contact in the users contact list (equivalent to identified member), and recommend the identified user a potential recipient (equivalent to a sharing target member) for sharing the image) and identifying a group to which a member corresponding to the at least one object belongs in the contact list and 
Caliendo does not teach that the image is a profile image that is to be updated at the other users device, “determine at least one target member from a plurality of target members for sharing the target image as a profile image of the user of the electronic device based on the identified relation information, wherein the determined at least one target Response to OA dated 10/09/2020member is associated with the identified relation information and is only a portion of the plurality of target members, share the target image with at least one external device corresponding to the at least one target member, and transmit, to the at least one external device, a request to change an existing profile image of the user of the electronic device configured in the at least one external device into the shared target image”.
Patta teaches [0003] When a user makes changes to his/her profile (e.g., moves to a new address, changes jobs, etc.), the user must intimate those changes to people within his/her social and/or professional network to keep in touch and collaborate effectively. To intimate profile changes/modifications, computer users traditionally were required to manually contact each person in their contact list (e.g., sending an email, making a telephone call, etc.) to notify them of the user's profile changes. Recipients of the notification were traditionally required to manually update their own address books or contacts lists with the modified profile information. For example, if Daniel moves from New York to California, he might send an email to his friends Alice, Bob and Carol notifying them of his new address. Alice, Bob and Carol must then take that information and manually enter the new address into their respective address books or contact lists. This task can be burdensome, especially given that many people change address, telephone numbers, etc., on a frequent basis and many people have very large address books and/or contact lists to maintain.
Patta does not disclose sharing of images and therefore does not disclose “identify at least one object in the target image by performing an image analysis of the target image, identify relation 
Zhang teaches A photo sharing method includes: receiving, from a user, a party photo sharing instruction regarding a to-be-shared party photo set, where the to-be-shared party photo set has party marker information and includes at least one party photo; acquiring a face recognition result by conducting face recognition on each party photo contained in the to-be-shared party photo set, and determining a face image set contained in the to-be-shared party photo set according to the face recognition result; determining, from each contact photo contained in a contact list, each target contact photo which matches with each face image in the face image set respectively; and sending the to-be-shared party photo set to each target contact respectively according to contact information corresponding to the each target contact photo.
Zhang does not disclose “determine at least one target member from a plurality of target members for sharing the target image as a profile image of the user of the electronic device based on the identified relation information, and transmit, to the at least one external device, a request to change an existing profile image of the user of the electronic device configured in the at least one external device into the shared target image”.




Therefore independent claims 1 and 12 are deemed to be allowable over the prior art and dependent claims 2-4, 6-11, and 13-20 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451